Exhibit 10.3

































GCP APPLIED TECHNOLOGIES INC.
EXECUTIVE SALARY PROTECTION PLAN








AS ADOPTED BY
GCP APPLIED TECHNOLOGIES INC.
EFFECTIVE FEBRUARY 4, 2016










--------------------------------------------------------------------------------

Exhibit 10.3







GCP APPLIED TECHNOLOGIES INC.
EXECUTIVE SALARY PROTECTION PLAN




INTRODUCTION


Effective February 4, 2016, GCP Applied Technologies Inc., (“GCP"), adopted the
GCP Applied Technologies Inc. Executive Salary Protection Plan (the "Plan") for
the purpose of providing salary continuation benefits in the event of the death
or disability of an Eligible Executive (as described in the Plan) of GCP or its
subsidiaries.




--------------------------------------------------------------------------------

Exhibit 10.3







GCP APPLIED TECHNOLOGIES INC.
EXECUTIVE SALARY PROTECTION PLAN




§1.    Purpose of the Plan


To induce the employment or continued employment of Key Employees and to enable
the Company to compete with other corporations offering benefits in obtaining
and retaining the services of competent executives, in order that the interests
of the Company may be advanced.


§2.    Definitions


Unless otherwise required by the context, the following terms when used in this
Plan shall have the meanings set forth in this section.


(a)    "Board of Directors": The Board of Directors of the Company.
(b)
"Committee": The Committee designated to administer the ESP Plan pursuant to the
provision of §3.

(c)
"Company": GCP Applied Technologies Inc.

(d)
"Eligible Executive": A Key Employee who is eligible to participate in the ESP
Plan in accordance with standards established by the Committee pursuant to
§4(a).

(e)
"ESP Agreement": An Agreement entered into between the Company and an Eligible
Executive pursuant to the provision of §4(b), providing for the continuance of
the Eligible Executive's Recognized Compensation in the event of death or
disability (as determined in accordance with §4(b)).

(f)
"ESP Plan" or "Plan": The Executive Salary Protection Plan of the Company herein
set forth as the same may from time to time be amended.

(g)
"Key Employee": An employee of the Company or of a Subsidiary, including an
officer or director who is an employee, who in the opinion of the Committee can
contribute significantly to the growth and successful operations of the Company
or a Subsidiary.

(h)
"Officers": The chairman, vice chairmen, chief executive officer, president,
treasurer and all executive vice presidents, senior vice presidents, and vice
presidents of the Company.

(i)
"Recognized Compensation": The base monthly salary of the Eligible Executive as
of the time of death or disability (as determined in accordance with §4(b)), or
at such other time as shall be specified by the Committee; provided that the
Committee may specify a fixed amount which may be higher or lower than the
Eligible Executive's base monthly salary, and provided further that Recognized
Compensation shall not exceed the highest base salary earned by the Eligible
Executive during the five years preceding his death or disability (as determined
in accordance with §4(b)) in any event.

(j)
"Subsidiary": A corporation or other form of business association of which
shares (or other ownership interests) having 50% or more of the voting power are
owned or controlled, directly or indirectly, by the Company.



§3.    Administration


(a)    The ESP Plan shall be administered by the Compensation Committee of the
Board of Directors; provided that no member of the Committee shall be eligible
to participate in the Plan while serving on the Committee.




--------------------------------------------------------------------------------

Exhibit 10.3





(b)    The Committee may establish such rules and regulations, not inconsistent
with the provisions of the ESP Plan, as it deems necessary to determine
eligibility to participate in the Plan and for the proper administration of the
Plan, and may amend or revoke any rule or regulation so established. The
Committee may make such determinations and interpretations under or in
connection with the Plan as it deems necessary or advisable. All such rules,
regulations, determinations and interpretations shall be binding and conclusive
upon the Company, its Subsidiaries, its shareholders and all employees, and upon
their respective legal representatives, beneficiaries, successors and assigns
and upon all other persons claiming under or through any of them.
(c)    [Intentionally Blank]
(d)    Members of the Board of Directors and members of the Committee acting
under the ESP Plan shall be fully protected in relying in good faith upon the
advice of counsel and shall incur no liability except for gross negligence or
willful misconduct in the performance of their duties.


§4.    Executive Salary Protection Agreements


(a)    Officers, and such other Key Employees as the Committee shall from time
to time select, shall be eligible to participate in the ESP Plan. The Committee
may require participants in the Plan to meet such standards of health as the
Committee may from time to time establish, and, for this purpose, the Committee
may require the employee to furnish information as to his physical condition and
medical history and to submit to one or more physical examinations.
(b)    Upon a Key Employee's qualification as an Eligible Executive, the Company
may enter into an agreement with such employee providing for the continued
payment of his Recognized Compensation in the event he should die or become
disabled while an active employee of the Company or a Subsidiary. An Eligible
Executive shall be determined to be disabled for purposes of the ESP Plan if and
when he is determined to be disabled pursuant to the GCP Applied Technologies
Inc. Long Term Disability Income Plan.
(i)    The agreement shall provide for the continuation, in the event of such
employee's death (except as otherwise provided in subparagraph (iii) of this
paragraph (b)), of his Recognized Compensation for such periods as the Committee
may determine, provided that the amounts and the periods do not exceed the
following:
(A)    100% of his Recognized Compensation for the first twelve (12) months
following death;




--------------------------------------------------------------------------------

Exhibit 10.3





(B)    50% of his Recognized Compensation for the next one-hundred-eight (108)
months; provided that, in the event the employee dies at age 56 or thereafter,
the payments referred to in this clause (B) shall not be continued for more than
the following periods:


Maximum
Age at Death                Number of Monthly Payments


56                        96
57                        84
58                        72
59                        60
60                        54
61                        48
62                        48    
63                        48
64                        48
65                        42
66                        36
67                        30
68                        24
69                        18


(ii)    The agreement shall also provide for the continuation, in the event that
an Eligible Executive shall become disabled, of his Recognized Compensation for
such periods as the Committee may determine, provided that the amounts and the
periods do not exceed the following:
(A)    100% of his Recognized Compensation for the first twelve (12) months
after he has become disabled;
(B)    60% of his Recognized Compensation until he attains age 65, provided that
in the event he becomes disabled at age 60 or thereafter, the payments referred
to in this clause (B) shall not be continued for more than the following
periods:


Age at Date
of Disability
Number of Months of Compensation
After 12 Months at 100%
60
48
61
36
62
30
63
24
64
18
65
12
66
9
67
6
68
3
69
0



The agreement shall further provide that no Eligible Executive shall be entitled
to any continuation of Recognized Compensation in accordance with this
subparagraph (ii) unless he is a participant in the GCP Applied Technologies
Inc. Long Term Disability Income Plan, and that any amounts which may be payable
to him in accordance with this subparagraph:






--------------------------------------------------------------------------------

Exhibit 10.3





(ii) shall be reduced by (x) the amount of any benefits payable to him under the
GCP Applied Technologies Inc. Long Term Disability Income Plan and under any
other disability payment arrangement between him and the Company or a
Subsidiary, and any social security benefits payable to him, for any reason, or
to any members of his family by reason of his disability, and (y) from and after
the date he reaches age 62, any retirement benefits to which he may be entitled
under any retirement plan of the Company or a Subsidiary.
    
(iii)    The agreement shall also provide for the continuation, in the event of
an Eligible Executive's death while he is receiving payments provided for in
subparagraph (ii) of this paragraph (b), of his Recognized Compensation for such
periods as the Committee may determine, provided that the amounts and the
periods do not exceed the amounts and periods specified in clauses (A) and (B)
of subparagraph (i) of this paragraph (b).


(c)    The payments provided for in an ESP Agreement (other than payments
provided for in accordance with subparagraph (ii) of paragraph (b) of this §4)
shall be made to the beneficiary or beneficiaries (which may include one or more
trusts or other entities) of the employee designated by him in accordance with
the provisions of the ESP Agreement, or, if no such designation was effectively
made, such payments shall be made to the employee's estate or other person or
persons entitled to receive the same under the laws of testate or intestate
succession, as the case may be.


(d)    All rights of an employee under an ESP Agreement shall terminate (i)
thirty (30) days following the date upon which he retires or otherwise (except
by reason of death or disability) ceases to be an active employee of the Company
or a Subsidiary, or (ii) thirty (30) days following the date upon which written
notice is given to him that the Committee has determined that he is no longer a
Key Employee, whichever is earlier. A leave of absence, if approved by the
Committee, shall not be deemed a cessation of employment or a loss of Key
Employee status within the meaning of this paragraph.


(e)    Subject to compliance with the provisions of this Plan, each ESP
Agreement shall contain such other terms and conditions and shall be in such
form as the Committee may determine. Without limiting the foregoing, the ESP
Agreement may, if so prescribed by the Committee, include a requirement that the
employee contribute towards the cost of the benefits provided thereunder.


§5.    Insurance


Upon the determination of the Committee, the Company may procure one or more
life insurance policies, including group policies, on the lives of Eligible
Executives covered by the ESP Plan or may by other appropriate means provide for
the payment of all or part of its obligations under the ESP Plan. All rights and
incidents of ownership in any such insurance policies or in any other assets of
the Company shall belong to the Company; and no employee (individually or as a
member of the group), and no beneficiary or other person claiming under or
through him, shall have any right, title or interest in or to any such insurance
policies or assets.




§6.    General Provisions


(a)    Nothing in the ESP Plan nor in any ESP Agreement or instrument executed
pursuant hereto shall confer upon any employee any right to continue in the
employ of the Company or a Subsidiary, or shall affect the right of the Company
or of a Subsidiary to terminate the employment of any employee with or without
cause.






--------------------------------------------------------------------------------

Exhibit 10.3





(b)    No ESP Agreement shall become effective unless and until all legal
requirements applicable thereto have, in the opinion of counsel to the Company,
been complied with.


(c)    The Company or a Subsidiary may make such provisions as it may deem
appropriate for the withholding of any taxes which the Company or a Subsidiary
determines it is required to withhold in connection with any ESP Agreement, or
any contribution or payment thereunder.


(d)    Nothing in the ESP Plan is intended to be a substitute for, or shall
preclude or limit the establishment or continuation of, any other plan, practice
or arrangement for the payment of compensation or fringe benefits to employees
generally, or to any class or group of employees, which the Company or any
Subsidiary now has or may hereafter lawfully put into effect, including, without
limitation, any retirement, pension, group insurance, stock purchase, stock
bonus or stock option plan.


(e)    Any other provision of this Plan to the contrary notwithstanding, if an
Eligible Executive becomes entitled to benefits under this Plan at the time that
the Company determines such Executive is a “specified employee”, within the
meaning of Code section 409A(a)(2)(B), then such Executive shall not be paid any
benefits that would be regarded as compensation deferred under a “nonqualified
deferred compensation plan”, within the meaning of that Code section, prior to a
date that is 6 months after the Executive’s “separation from service” (within
the meaning of Code section 409A(2)(A)(i)) from the Company or, if sooner, his
date of death or the date the Executive becomes “disabled” (within the meaning
of Code section 409A(2)(C)).


(f)    The ESP Plan may be amended or terminated by the Board of Directors at
any time provided, however, that no such amendment or termination shall
adversely affect the rights of an employee under an ESP Agreement unless thirty
(30) days' prior written notice thereof is given to the employee, and, provided
further, that no such amendment or termination shall adversely affect the rights
of a deceased employee under an ESP Agreement except as otherwise provided
therein.




















--------------------------------------------------------------------------------

Exhibit 10.3







GCP APPLIED TECHNOLOGIES INC.






EXECUTIVE SALARY PROTECTION PLAN AGREEMENT






FOR






____________________________






--------------------------------------------------------------------------------

Exhibit 10.3





GCP APPLIED TECHNOLOGIES INC.


EXECUTIVE SALARY PROTECTION PLAN AGREEMENT


This Agreement is made and entered into as of _____________, by and between GCP
Applied Technologies Inc. (hereinafter referred to as the "Company"), and
____________________ (hereinafter referred to as "Employee").


In consideration of the past and future services of the Employee, it is hereby
mutually agreed as follows:


§1.    Payment of Death and Disability Benefits


(a)    If Employee dies or becomes disabled (as provided in subparagraph (ii) of
this Section 1(a)) while an active employee of the Company or a Subsidiary (as
defined in Section 2 of the ESP Plan), the Company or the Subsidiary by which
Employee is employed (said employing entity being hereinafter referred to as the
"Employer") will pay to Employee's Beneficiary (as defined herein), as a death
benefit (in the event of death), or to Employee (in the event of disability),
the percentages of his "Recognized Compensation" for the number of months
determined as set forth below. For the purposes of this Agreement, Employee's
Recognized Compensation shall be his base monthly salary as of the time of death
or disability.


(i)    In the event of death (except as otherwise provided in subparagraph (iii)
of this Section 1(a)), the following payments shall apply:


(A)    100% of Employee's Recognized Compensation for the first twelve (12)
months following death;
    
(B)    50% of Employee's Recognized Compensation for the next one-hundred-eight
(108) months; provided that, in the event Employee dies at age 56 or thereafter,
the payments referred to in this clause (B) shall not be continued for more than
the following number of months:


Maximum
Age at Death
Number of Monthly Payments
56
96
57
84
58
72
59
60
60
54
61
48
62
48
63
48
64
48
65
42
66
36
67
30
68
24
69
18







--------------------------------------------------------------------------------

Exhibit 10.3





(ii)    In the event of disability (Employee shall be determined to be disabled
for purposes of this Agreement if and when he is determined to be disabled
pursuant to the GCP Applied Technologies Inc. Long Term Disability Income Plan
("LTD Plan")), the following payments shall apply:


(A)    100% of Employee's Recognized Compensation for the first twelve (12)
months after he has become disabled;


(B)    60% of Employee's Recognized Compensation until he attains age 65,
provided that in the event he becomes disabled at age 60 or thereafter, the
payments referred to in this clause (B) shall not be continued for more than the
following number of months:


Age at Date
of Disability
Number of Months of Compensation
after 12 Months at 100%
60
48
61
36
62
30
63
24
64
18
65
12
66
9
67
6
68
3
69
0





and provided further that Employee shall not be entitled to any continuation of
Recognized Compensation in accordance with this subparagraph (ii) unless he is a
participant in the LTD Plan, and any amounts which may be payable to him in
accordance with this subparagraph (ii) shall be reduced by (x) the amount of any
benefits payable to him under the LTD Plan and under any other disability
payment arrangement between him and the Company or a Subsidiary, and any social
security benefits payable to him, for any reason, or to any members of his
family by reason of his disability, and (y) from and after the date he reaches
age 62, any retirement benefits to which he may be entitled under any retirement
plan of the Company or a Subsidiary.


(iii)    In the event of Employee's death while he is receiving payments
provided for in subparagraph (ii) of this Section 1(a), the payments provided
for in subparagraph (i) of this Section 1(a) shall apply.


(b)    As used herein, the term "Beneficiary" of Employee shall mean the person
or persons (which may include, without limitation, the Employee's estate or one
or more trusts or other entities) designated by Employee in a "Designation of
Beneficiary" filed with the Company. Such "Designation of Beneficiary" shall be
in such form as the Committee (as defined in Section 2 of the ESP Plan) may from
time to time prescribe or accept. The Employee may at any time change any such
designation of Beneficiary by filing a new form with the Company. If Employee
has not made any such designation, or if any such designation shall not be
effective, "Beneficiary" shall mean Employee's estate or other person or persons
entitled to receive the payments herein provided for under the laws of testate
or intestate succession, as the case may be. In the event the Employer has any
doubt as to the proper person or persons entitled to receive payments due
hereunder, the Employer shall have the right to withhold such payments until the
matter is decided by a court of competent jurisdiction.






--------------------------------------------------------------------------------

Exhibit 10.3





§2.    Termination


(a)    All rights of Employee hereunder shall terminate (i) thirty (30) days
following the date upon which he retires or otherwise (except by reason of death
or disability) ceases to be an active employee of the Company or a Subsidiary or
(ii) thirty (30) days following the date upon which written notice is given to
him that the Committee has determined that he is no longer a Key Employee (as
defined in Section 2 of the ESP Plan), whichever is earlier. A leave of absence,
if approved by the Committee, shall not be deemed a cessation of employment or a
loss of Key Employee status within the meaning of this paragraph.


(b)    Subject to the provisions of Section 6(e) of the ESP Plan, this Agreement
shall terminate or be deemed amended if the ESP Plan is terminated or amended,
as the case may be.


(c)    In the event that the Company shall, pursuant to Section 5 of the ESP
Plan, at any time procure any life insurance policy on the life of Employee (or
that Grace Connecticut procured any such life insurance policy prior to the
effective date of this Agreement), the Company may terminate this agreement and
the Company's obligations hereunder if the issuer of such insurance policy shall
cancel such policy (or the coverage extended to Employee's life) by reason of a
misrepresentation or omission made by Employee prior to the date of such policy
relating to his age, physical condition or medical history.


(d)    Employee may terminate this Agreement at any time upon thirty (30) days'
written notice to the Company.


§3.    General


(a)    All rights and incidents of ownership in any life insurance policies that
the Company may procure (or that were procured by Grace Connecticut prior to the
effective date of this Agreement) on the life of Employee pursuant to Section 5
of the ESP Plan shall belong to the Company or to Grace Connecticut, as the case
may be; and neither Employee, nor any Beneficiary or other person claiming under
or through him, shall have any right, title or interest in or to any such
insurance policies or other assets of the Company.


(b)    Subject to Section 6(c) of the ESP Plan, Employee shall not be obligated
to contribute towards the cost of the benefits herein provided.


(c)    This Agreement is issued pursuant to the ESP Plan which is incorporated
herein by reference. Each term defined in the ESP Plan shall have the same
meaning herein as therein, unless the context otherwise requires. This Agreement
is subject to the terms and conditions of the ESP Plan and shall be construed to
conform to such Plan.


(d)    Any notice required or permitted to be given under this Agreement shall
be in writing and shall be deemed properly given if sent by registered or
certified mail, addressed as follows:


(i)    Notices to Employee:




(ii)    Notices to the Company:
WILLIAM MCCALL
Chief Human Resources Officer
62 Whittmore Avenue
Cambridge, Massachusetts








--------------------------------------------------------------------------------

Exhibit 10.3





Either party may, from time to time, change the address to which notices to it
shall be mailed by giving notice of such new address in the manner provided
herein.




















--------------------------------------------------------------------------------

Exhibit 10.3





IN WITNESS WHEREOF, Employee and the Company have executed this Agreement as of
the date first above written.








                    


__________________________________


GCP Applied Technologies Inc.






__________________________________            
By:    William McCall
Chief Human Resources Officer








